UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/2013 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Bond Fund November 30, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.3% Rate (%) Date Amount ($) Value ($) Alabama1.5% Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,395,000 1,573,839 Jefferson County, Limited Obligation School Warrants 5.25 1/1/14 1,700,000 1,699,915 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 959,390 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 14,000,000 a 7,574,140 Alaska.3% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 3,750,000 2,554,350 Arizona.7% Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,750,000 3,148,800 Salt River Project Agricultural Improvement and Power District, COP (Desert Basin Independent Trust) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,700,000 2,700,729 Arkansas.1% Arkansas Development Finance Authority, Construction Revenue (Public Health Laboratory Project) (Insured; AMBAC) 5.00 12/1/17 1,025,000 1,029,008 California8.3% Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 3,900,000 3,940,326 California, Economic Recovery Bonds 5.00 7/1/20 2,000,000 2,353,380 California, GO 5.25 10/1/16 295,000 299,888 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,739,325 California, GO (Various Purpose) 5.75 4/1/31 6,700,000 7,469,428 California, GO (Various Purpose) 5.50 11/1/35 3,575,000 3,928,067 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,455,070 California State Public Works Board, LR (Department of State Hospitals) (Coalinga State Hospital) 5.00 6/1/25 8,325,000 9,149,591 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,000,000 4,958,500 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/24 1,880,000 1,976,839 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 b 1,184,186 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/27 2,000,000 b 1,047,980 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 1,325,000 1,109,157 Los Angeles, Wastewater System Revenue 5.75 6/1/34 2,500,000 2,834,200 Los Angeles Harbor Department, Revenue 5.25 8/1/25 3,500,000 4,017,615 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,000,000 988,750 Pajaro Valley Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 1,500,000 b 856,545 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/27 4,110,000 b 2,085,702 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,205,980 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,199,560 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,655,494 Tustin Unified School District, Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 0.00 9/1/21 1,615,000 b 1,205,468 University of California Regents, General Revenue 5.75 5/15/31 2,000,000 2,261,320 Colorado2.7% Black Hawk, Device Tax Revenue 5.00 12/1/14 500,000 517,045 Black Hawk, Device Tax Revenue 5.00 12/1/18 600,000 621,882 City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/43 15,000,000 15,011,400 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,129,440 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,337,880 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,029,570 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/24 2,000,000 2,116,700 Connecticut.2% Connecticut, GO 5.00 10/15/21 1,500,000 1,765,200 District of Columbia.9% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 4,000,000 4,159,360 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 1,902,705 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.13 7/1/32 1,000,000 1,055,810 Florida6.3% Broward County, Airport System Revenue 5.38 10/1/29 2,535,000 2,734,479 Broward County, Airport System Revenue 5.00 10/1/42 7,500,000 7,542,075 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Corp.) 5.00 4/1/36 1,800,000 1,816,074 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/19 3,000,000 3,426,420 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 1,255,000 1,423,434 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 3,535,000 3,995,045 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 5.00 3/1/15 1,000,000 1,048,430 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/25 4,000,000 4,579,800 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 3,711,543 Lee County, Transportation Facilities Revenue (Sanibel Bridges and Causeway Project) (Insured; Assured Guaranty Corp.) 5.00 10/1/22 1,820,000 1,959,667 Miami-Dade County, Seaport Revenue 5.50 10/1/42 3,000,000 3,119,970 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 5.75 4/1/28 1,250,000 1,338,300 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/23 5,000,000 5,615,300 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/30 2,620,000 2,725,691 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.20 11/15/23 2,250,000 c 2,141,100 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,024,820 University of Central Florida, COP (University of Central Florida Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 1,765,000 1,821,709 Georgia2.8% Atlanta, Airport General Revenue 5.00 1/1/20 5,000,000 5,806,000 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 1,640,000 1,929,854 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,426,356 Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) 6.25 6/15/34 3,895,000 4,375,682 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Corp.) 5.63 6/15/38 2,000,000 2,157,400 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 5,000,000 5,754,750 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Corp.) 5.00 6/15/32 1,240,000 1,267,243 Idaho1.1% Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 7.38 6/1/40 5,600,000 6,156,640 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 2,500,000 2,849,800 Illinois9.3% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; AMBAC) 5.00 1/1/19 2,400,000 2,577,744 Chicago, GO 5.00 1/1/24 3,250,000 3,308,272 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 2,500,000 2,596,200 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 2,500,000 2,521,675 Huntley, Special Service Area Number Nine, Special Tax Bonds (Insured; Assured Guaranty Corp.) 5.10 3/1/28 3,500,000 3,781,995 Illinois, GO 5.00 1/1/16 2,850,000 3,065,346 Illinois, GO 5.00 8/1/24 1,000,000 1,035,210 Illinois, GO 5.50 7/1/38 8,000,000 8,011,360 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/31 9,155,000 9,427,270 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.00 2/1/28 750,000 787,800 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.25 2/1/33 500,000 523,330 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,380,715 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 1,000,000 1,033,260 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/16 2,200,000 2,414,280 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,273,660 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 3,500,000 3,524,115 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 3,100,000 3,407,396 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 7,600,000 8,289,016 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.00 4/1/27 7,500,000 8,082,375 Iowa.9% Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/23 2,500,000 2,764,550 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.50 12/1/22 5,000,000 4,721,700 Kansas.2% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 1,500,000 1,487,520 Kentucky.6% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 5.25 9/1/26 1,000,000 996,230 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 4,000,000 4,088,600 Louisiana1.8% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.50 8/1/29 2,500,000 2,751,975 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Corp.) 6.00 1/1/23 2,000,000 2,263,000 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 5,000,000 5,130,750 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 4,500,000 4,414,725 Maine.2% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,250,000 1,376,462 Maryland6.8% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/24 1,520,000 1,764,036 Baltimore, Consolidated Public Improvement GO 5.00 10/15/24 1,480,000 1,690,841 Baltimore, Project Revenue (Wastewater Projects) 5.00 7/1/23 1,000,000 1,150,940 Baltimore, Project Revenue (Wastewater Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 630,000 722,604 Baltimore, Subordinate Project Revenue (Water Projects) 5.75 7/1/39 750,000 828,390 Howard County, COP 8.15 2/15/20 605,000 823,338 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,518,435 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 2,922,180 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,145,000 1,146,408 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 2,000,000 2,023,000 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,011,500 Maryland Economic Development Corporation, LR (Maryland Public Health Laboratory Project) 5.00 6/1/20 1,000,000 1,181,650 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,944,925 Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 2,000,000 2,084,920 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 1,021,840 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 5.00 7/1/23 835,000 928,512 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/39 2,500,000 2,912,575 Maryland Health and Higher Educational Facilities Authority, Revenue (Charlestown Community Issue) 6.13 1/1/30 1,250,000 1,321,925 Maryland Health and Higher Educational Facilities Authority, Revenue (Goucher College Issue) 5.00 7/1/34 1,000,000 1,028,790 Maryland Health and Higher Educational Facilities Authority, Revenue (Greater Baltimore Medical Center Issue) 5.38 7/1/26 1,500,000 1,609,440 Maryland Health and Higher Educational Facilities Authority, Revenue (Mercy Medical Center Issue) 5.50 7/1/42 1,000,000 985,070 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/26 1,630,000 1,670,261 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/36 2,100,000 2,101,680 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/22 4,150,000 5,037,851 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 3,149,210 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.25 7/1/18 500,000 d 149,985 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.50 7/1/38 3,540,000 d 1,061,894 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 2,502,100 Maryland Industrial Development Financing Authority, EDR (Our Lady of Good Counsel High School Facility) 6.00 5/1/35 1,600,000 1,642,864 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.50 7/1/27 1,475,000 1,476,829 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 3,000,000 2,940,810 University System of Maryland, Auxiliary Facility and Tuition Revenue 5.00 4/1/26 1,000,000 1,119,480 Massachusetts4.4% JPMorgan Chase Putters/Drivers Trust (Series 4328) (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) 5.00 5/15/21 15,000,000 e,f 15,761,250 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,306,500 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,389,564 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.25 1/1/27 2,250,000 2,480,152 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/30 5,000,000 5,456,650 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 1,852,620 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/23 2,000,000 2,242,280 Michigan6.4% Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/14 8,000,000 b 7,985,920 Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 b 881,737 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 1,500,000 1,580,910 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,000,000 1,066,020 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 1,055,000 861,038 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 885,200 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,166,650 Detroit Water and Sewerage Department, Senior Lien Sewage Disposal System Revenue 5.25 7/1/39 2,500,000 2,294,025 Huron Valley School District, GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 b 5,737,050 Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 4,555,000 4,866,015 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,817,475 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 2,669,050 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/22 5,000,000 5,469,950 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 3,040,000 2,714,325 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,513,140 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) (Escrowed to Maturity) 7.00 11/1/15 3,700,000 4,158,319 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/22 3,000,000 3,236,490 Minnesota6.5% Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 615,000 620,295 Hutchinson, Public Utility Revenue 5.00 12/1/22 200,000 229,376 Mahtomedi Independent School District Number 832, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 2/1/17 1,275,000 b 1,236,469 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Corp.) 6.50 11/15/38 3,000,000 3,429,510 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facilities Revenue (Children's Health Care) 5.25 8/15/35 1,000,000 1,045,020 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/18 1,000,000 1,004,560 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/20 2,290,000 2,300,213 Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue 5.00 1/1/26 1,000,000 1,103,360 Minnesota, 911 Revenue (Public Safety Radio Communications System Project) 5.00 6/1/25 1,000,000 1,120,080 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 150,552 Minnesota Higher Education Facilities Authority, Revenue (Carleton College) 5.00 3/1/30 1,000,000 1,065,950 Minnesota Higher Education Facilities Authority, Revenue (College of Saint Scholastica, Inc.) 5.13 12/1/40 750,000 749,453 Minnesota Higher Education Facilities Authority, Revenue (Gustavus Adolphus College) 5.00 10/1/31 750,000 789,473 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 4/1/29 1,000,000 1,054,740 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/29 1,500,000 1,592,580 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/39 1,700,000 1,751,034 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/37 2,000,000 2,018,700 Northern Municipal Power Agency, Electric System Revenue 5.00 1/1/20 2,500,000 2,886,025 Northfield, HR 5.38 11/1/31 1,240,000 1,242,269 Olmsted County, GO Crossover Bonds 5.00 2/1/21 750,000 895,358 Ramsey, LR (Pact Charter School Project) (Prerefunded) 6.75 6/1/14 1,000,000 g 1,053,370 Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.50 11/15/21 1,000,000 1,117,910 Rochester, Health Care Facilities Revenue (Mayo Clinic) 5.00 11/15/38 1,000,000 1,035,060 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty Corp.) 5.50 5/1/39 2,000,000 2,092,260 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 1,051,470 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/39 3,000,000 3,123,960 Saint Paul Housing and Redevelopment Authority, Parking Revenue (Parking Facilities Project) 5.00 8/1/35 650,000 664,937 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 763,463 Saint Paul Port Authority, Revenue (Amherst H. Wilder Foundation Project) 5.00 12/1/29 2,000,000 2,101,180 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 b 2,945,099 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/26 4,625,000 b 2,861,950 Todd, Morrison, Cass and Wadena Counties United Hospital District, Health Care Facility Revenue (Lakewood Health System) 5.00 12/1/21 1,000,000 1,022,000 University of Minnesota Regents, GO 5.00 12/1/24 1,000,000 1,152,020 University of Minnesota Regents, GO 5.00 12/1/36 1,500,000 1,606,140 Vadnais Heights Economic Development Authority, Recovery Zone Facility LR (Community and Recreational Sports Facilities Project) 5.25 2/1/41 2,460,000 913,767 Washington County Housing and Redevelopment Authority, Annual Appropriation Limited Tax and Gross Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 2/1/32 610,000 611,793 Willmar, GO, HR (Rice Memorial Hospital Project) 5.00 2/1/24 1,000,000 1,131,020 Missouri.1% Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.25 12/1/16 220,000 220,062 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.38 12/1/18 475,000 475,138 Nevada.3% Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/42 2,500,000 2,571,500 New Jersey1.1% New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/29 1,000,000 1,050,500 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 100,000 112,284 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/29 5,000,000 5,349,000 New Jersey Turnpike Authority, Turnpike Revenue (Escrowed to Maturity) 6.50 1/1/16 65,000 73,305 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.13 1/1/30 2,500,000 c 2,225,000 New York2.5% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,631,650 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 1,964,681 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,680,350 New York City, GO 5.00 8/1/24 2,930,000 3,357,721 New York City, GO 5.00 8/1/28 1,000,000 1,096,620 New York City, GO 5.00 10/1/36 2,500,000 2,601,750 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,500,000 2,641,375 North Carolina2.5% Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,956,020 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,078,740 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,211,620 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cleveland County HealthCare System Project) (Insured; AMBAC) (Prerefunded) 5.25 7/1/14 1,135,000 g 1,169,095 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 2,250,000 2,518,065 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) 0.00 11/1/16 3,055,000 b 2,846,099 Oak Island, Enterprise System Revenue (Insured; Assured Guaranty Corp.) 6.00 6/1/34 1,000,000 1,076,970 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,062,540 Raleigh, Combined Enterprise System Revenue (Prerefunded) 5.00 3/1/16 1,175,000 g 1,296,754 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.00 10/1/34 1,000,000 1,060,650 Wake County Industrial Facilities and Pollution Control Financing Authority, PCR (Carolina Power and Light Company Project) (Insured; AMBAC) 0.11 10/1/22 4,725,000 c 4,417,875 Ohio9.7% Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) 5.25 9/1/27 2,500,000 2,671,025 American Municipal Power, Inc., Revenue (American Municipal Power Fremont Energy Center Project) 5.00 2/15/21 375,000 426,817 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/16 600,000 611,364 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/21 730,000 758,616 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/25 500,000 500,800 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/30 400,000 374,728 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/35 1,000,000 876,500 Butler County, Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 6.38 4/1/36 2,000,000 2,209,020 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,500,000 3,536,925 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,726,903 Cleveland, Airport System Revenue 5.00 1/1/31 1,000,000 985,280 Cleveland, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/21 8,000,000 9,473,600 Cleveland State University, General Receipts Bonds 5.00 6/1/18 1,170,000 1,350,051 Cleveland-Cuyahoga County Port Authority, Cultural Facility Revenue (The Cleveland Museum of Art Project) 5.00 10/1/22 2,500,000 2,848,425 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.00 12/1/18 1,100,000 1,095,336 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.35 12/1/31 3,655,000 3,545,971 Cuyahoga Community College District, General Receipts Bonds 5.00 8/1/25 2,500,000 2,750,375 Hamilton County, Sales Tax Revenue (Insured; AMBAC) 0.00 12/1/27 10,000,000 b 5,078,600 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/14 1,655,000 b 1,648,463 Kent State University, General Receipts Bonds (Insured; Assured Guaranty Corp.) 5.00 5/1/25 2,000,000 2,265,580 Lucas County, HR (ProMedica Healthcare Obligated Group) 5.75 11/15/31 1,200,000 1,317,924 Maple Heights City School District Board of Education, COP (Wylie Athletic Complex Project) 6.00 11/1/28 1,150,000 1,208,788 Miami University, General Receipts Revenue Bonds 5.00 9/1/22 2,140,000 2,453,724 Montgomery County, Revenue (Miami Valley Hospital) (Prerefunded) 6.25 11/15/14 4,500,000 g 4,760,505 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Case Western Reserve University Project) 6.25 10/1/16 1,000,000 1,159,090 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.50 1/1/43 3,000,000 3,087,180 Ohio Higher Educational Facility Commission, Revenue (Case Western Reserve University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/25 2,985,000 3,503,853 Ohio Higher Educational Facility Commission, Revenue (University of Dayton Project) 5.00 12/1/19 500,000 584,865 Ohio State University, General Receipts Bonds (Escrowed to Maturity) 5.00 12/1/23 40,000 48,308 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 2,000,000 2,093,520 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 1,950,000 f 1,740,960 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,245,000 2,330,939 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 1,100,000 1,280,048 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/28 1,500,000 1,580,295 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,046,930 University of Toledo, General Receipts Bonds 5.00 6/1/24 1,665,000 1,829,569 Wright State University, General Receipts Bonds 5.00 5/1/22 1,000,000 1,128,430 Oklahoma.1% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 1,181,160 Oregon.2% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,663,620 Pennsylvania2.7% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,600,000 2,915,822 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 2,000,000 2,026,140 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,036,000 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,880,275 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,450,000 2,504,537 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 1,730,000 1,919,591 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 270,000 g 323,563 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 3,360,000 3,647,582 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 3,500,000 3,987,270 South Carolina1.3% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 2,500,000 2,562,975 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 7,500,000 7,639,950 Texas4.5% Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) (Escrowed to Maturity) 6.25 12/15/17 2,170,000 2,262,485 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/35 3,000,000 3,043,680 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 0.00 8/15/14 3,900,000 b,g 1,629,342 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 0.00 8/15/14 2,860,000 b,g 1,127,784 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 3,000,000 3,114,480 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,402,739 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/28 2,325,000 b 1,146,016 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 0.00 8/15/15 2,350,000 b,g 1,197,254 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,436,125 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.63 1/1/33 5,000,000 5,304,450 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 1,500,000 1,603,125 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,076,121 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 5,000,000 5,197,300 San Antonio, Electric and Gas Systems Revenue (Escrowed to Maturity) 5.50 2/1/20 255,000 302,456 San Antonio, Water System Revenue 5.00 5/15/36 4,000,000 4,218,720 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 b 2,084,698 Virginia1.4% Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,158,330 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,096,250 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/19 1,200,000 1,237,572 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,209,240 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,129,980 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 1,030,000 1,099,195 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.63 6/1/15 1,000,000 g 1,080,350 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 g 239,269 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,043,330 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,267,800 Washington1.6% Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,405,995 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 3,485,000 g 4,262,573 Washington Health Care Facilities Authority, Revenue (MultiCare Health System) (Insured; Assured Guaranty Corp.) 5.50 8/15/24 1,000,000 1,113,970 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 5,000,000 4,984,500 West Virginia.3% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 2,500,000 2,611,875 Wisconsin.7% Milwaukee Housing Authority, MFHR (Veterans Housing Projects) (Collateralized; FNMA) 5.10 7/1/22 1,000,000 1,003,910 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,208,320 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 2,000,000 2,003,540 U.S. Related8.3% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 b 733,625 Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 974,910 Guam, Business Privilege Tax Revenue 5.13 1/1/42 860,000 858,056 Guam Power Authority, Revenue 5.50 10/1/30 2,000,000 2,028,260 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,012,570 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 2,900,000 2,918,357 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.00 7/1/21 1,500,000 1,176,405 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 620,000 428,209 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.75 7/1/37 7,650,000 5,625,581 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 1,000,000 734,710 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Corp.) 5.00 7/1/28 500,000 435,085 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/17 1,000,000 904,030 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/26 1,000,000 746,280 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/28 1,000,000 800,930 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 1,000,000 745,400 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/29 1,315,000 967,538 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/17 5,000,000 4,442,450 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/29 2,100,000 1,492,701 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 8,250,000 5,790,675 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,500,000 1,751,325 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/42 380,000 257,914 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) (Prerefunded) 5.00 7/1/15 1,000,000 g 1,075,360 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/15 1,000,000 999,890 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/23 1,000,000 882,380 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,110,000 921,056 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/31 3,370,000 3,092,278 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/25 1,250,000 909,088 Puerto Rico Public Buildings Authority, Government Facilities Revenue 6.25 7/1/22 1,000,000 815,500 Puerto Rico Public Finance Corporation, Revenue (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 6.00 8/1/26 1,500,000 1,863,375 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 756,610 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 16,810,000 13,570,713 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,140,700 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 4,000,000 4,216,880 Total Long-Term Municipal Investments (cost $778,138,102) Short-Term Municipal Coupon Maturity Principal Investments1.4% Rate (%) Date Amount ($) Value ($) Massachusetts.5% Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) 0.04 12/2/13 4,250,000 h 4,250,000 Michigan.6% University of Michigan Regents, General Revenue 0.02 12/2/13 4,635,000 h 4,635,000 New York.3% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.05 12/2/13 2,000,000 h 2,000,000 Total Short-Term Municipal Investments (cost $10,885,000) Total Investments (cost $789,023,102) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate securityinterest rate subject to periodic change. d Non-income producing security; interest payments in default. e Collateral for floating rate borrowings. f Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, these securities were valued at $17,502,210 or 2.2% of net assets. g These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. h Variable rate demand note - rate shown is the interest rate in effect at November 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2013, net unrealized appreciation on investments was $15,149,345 of which $37,728,983 related to appreciated and $22,579,638 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 802,960,568 1,211,879 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC Municipal Money Market Fund November 30, 2013 (Unaudited) Coupon Maturity Principal Short-Term Investments102.3% Rate (%) Date Amount ($) Value ($) Alabama1.1% Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.10 12/7/13 1,000,000 a,b 1,000,000 Arizona4.8% Arizona Health Facilities Authority, Revenue (Community Behavioral Health Properties of Southern Arizona Project) (LOC; Wells Fargo Bank) 0.15 12/7/13 650,000 a 650,000 Maricopa County Industrial Development Authority, MFHR, Refunding (Villas Solanas Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.22 12/7/13 2,400,000 a 2,400,000 Yavapai County Industrial Development Authority, Revenue (Skanon Investments, Inc. - Drake Cement Project) (LOC; Citibank NA) 0.09 12/7/13 1,450,000 a,b 1,450,000 Florida.8% Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.15 12/7/13 800,000 a 800,000 Georgia2.4% Atlanta Urban Residental Finance Authority, MFHR (West End Housing Development Project) (LOC; FNMA) 0.20 12/7/13 500,000 a 500,000 DeKalb Private Hospital Authority, RAC (Children's Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.10 12/7/13 300,000 a 300,000 Gwinnett County Development Authority, IDR (KMD Group, LLC Project) (LOC; Branch Banking and Trust Company) 0.20 12/7/13 1,505,000 a,b 1,505,000 Illinois17.6% Des Plaines, IDR (Montana Metals Products Properties, L.L.C. Project) (LOC; JPMorgan Chase Bank) 0.31 12/7/13 695,000 a,b 695,000 Illinois Development Finance Authority, Revenue (McCormick Theological Seminary Project) (LOC; Northern Trust Company) 0.06 12/7/13 1,940,000 a 1,940,000 Illinois Development Finance Authority, Revenue (Presbyterian Homes Two Arbor Lane Project) (LOC; Northern Trust Company) 0.06 12/7/13 2,000,000 a 2,000,000 Illinois Finance Authority, IDR (Pollmann North America, Inc. Project) (LOC; PNC Bank NA) 0.13 12/7/13 2,510,000 a,b 2,510,000 Illinois Finance Authority, Revenue (INX International Ink Company Project) (LOC; JPMorgan Chase Bank) 0.11 12/7/13 2,000,000 a,b 2,000,000 Illinois Housing Development Authority, MFHR (Mattoon Towers Project) (LOC; FHLB) 0.12 12/7/13 2,840,000 a 2,840,000 Lake County, IDR (Northpoint Associates, L.L.C. Project) (LOC; Northern Trust Company) 0.11 12/7/13 1,200,000 a,b 1,200,000 Libertyville, Industrial Project Revenue (Fabrication Technologies, Inc. Project) (LOC; Bank of America) 0.27 12/7/13 1,630,000 a,b 1,630,000 Richton Park, IDR (Avatar Corporation Project) (LOC; PNC Bank NA) 0.13 12/7/13 1,800,000 a,b 1,800,000 Iowa1.2% Des Moines, GO Refunding Capital Loan Notes 5.00 6/1/14 1,150,000 1,177,222 Kentucky1.8% Christian County, Industrial Building Revenue (Audubon Area Community Services, Inc. Project) (LOC; Branch Banking and Trust Company) 0.10 12/7/13 1,655,000 a,b 1,655,000 Louisiana3.0% Ascension Parish, Revenue (BASF Corporation Project) 0.20 12/7/13 2,800,000 a,b 2,800,000 Maine.7% Gorham, Revenue (Montalvo Properties, LLC Project) (LOC; TD Bank) 0.20 12/7/13 700,000 a,b 700,000 Maryland2.4% Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Trust) 0.30 12/7/13 1,215,000 a 1,215,000 Maryland Industrial Development Financing Authority, EDR (Hardwire, LLC Project) (LOC; Bank of America) 0.16 12/7/13 1,000,000 a,b 1,000,000 Massachusetts1.1% Springfield, GO Notes, BAN 1.00 2/14/14 1,000,000 1,001,256 Michigan.5% Michigan Strategic Fund, LOR (Lions Bear Lake Camp Project) (LOC; PNC Bank NA) 0.15 12/7/13 450,000 a,b 450,000 Minnesota3.9% Minneapolis, GO Notes (Various Purpose) 3.00 12/1/13 215,000 215,015 Minneapolis, MFHR (Saint Hedwig's Assisted Living Project) (LOC; Wells Fargo Bank) 0.15 12/7/13 520,000 a 520,000 Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.24 12/7/13 2,900,000 a,b 2,900,000 Mississippi.7% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.05 12/2/13 700,000 a,b 700,000 Missouri3.0% Bridgeton Industrial Development Authority, Private Activity Revenue (Formtek Metal Processing, Inc. Project) (LOC; Bank of America) 0.20 12/7/13 500,000 a,b 500,000 Kansas City, Special Obligation Revenue, Refunding (Chouteau I-35 Project) (LOC; JPMorgan Chase Bank) 0.09 12/7/13 1,500,000 a 1,500,000 Missouri Development Finance Board, IDR (Duke Manufacturing Company Project) (LOC; Bank of America) 0.27 12/7/13 500,000 a,b 500,000 Springfield Industrial Development Authority, MFHR, Refunding (Pebblecreek Apartments Project) (LOC; FHLB) 0.16 12/7/13 305,000 a 305,000 New Hampshire.8% New Hampshire Business Finance Authority, Industrial Facility Revenue (Luminescent Systems, Inc. Issue) (LOC; HSBC Bank USA) 0.30 12/7/13 800,000 a,b 800,000 New Jersey1.1% North Wildwood, GO Notes, BAN 1.00 8/27/14 1,000,000 1,002,263 New York5.3% East Rockaway Union Free School District, GO Notes, TAN 1.25 6/20/14 1,000,000 1,003,561 New York City Housing Development Corporation, MFMR (Las Casas Development) (LOC; Bank of America) 0.13 12/7/13 1,500,000 a 1,500,000 Northern Adirondack Central School District at Ellenburg, GO Notes, BAN 2.00 6/26/14 1,000,000 1,008,305 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties - Vanderbilt/Larned Project) (LOC; M&T Trust) 0.10 12/7/13 1,515,000 a 1,515,000 Ohio3.1% Dayton City School District, School Facilities Construction and Improvement Unlimited Tax Refunding Notes 1.25 10/15/14 1,500,000 1,512,376 Ohio Higher Educational Facility Commission, Revenue (Ohio Dominican University Project) (LOC; JPMorgan Chase Bank) 0.07 12/7/13 100,000 a 100,000 Union Township, GO Notes, BAN (Various Purpose) 1.50 9/10/14 1,300,000 1,310,532 Oregon1.0% Oregon, EDR (Oregon Precision Industries, Inc. Project) (LOC; Bank of America) 0.29 12/7/13 925,000 a,b 925,000 Pennsylvania12.1% Allegheny County Industrial Development Authority, Commercial Development Revenue, Refunding (Two Marquis Plaza Project) (LOC; PNC Bank NA) 0.15 12/7/13 810,000 a,b 810,000 Beaver County Industrial Development Authority, EIR (BASF Corporation Project) 0.20 12/7/13 1,000,000 a,b 1,000,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1021) (Pennsylvania Higher Education Facilities Authority, Revenue (Student Association, Inc. Student Housing Project at California University of Pennsylvania)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.15 12/7/13 990,000 a,c,d 990,000 Montgomery County Industrial Development Authority, Revenue (Recigno Laboratories, Inc. Project) (LOC; Wells Fargo Bank) 0.25 12/7/13 1,600,000 a,b 1,600,000 Pennsylvania Economic Development Financing Authority, EDR (Gish Logging, Inc. Project) (LOC; PNC Bank NA) 0.19 12/7/13 400,000 a,b 400,000 Pennsylvania Economic Development Financing Authority, EDR (Paul Klinge A/S Project) (LOC; PNC Bank NA) 0.19 12/7/13 500,000 a,b 500,000 Pennsylvania Economic Development Financing Authority, EDR (Philadelphia Area Independent School Business Officers Association Financing Program - Plymouth Meeting Friends School Project) (LOC; PNC Bank NA) 0.15 12/7/13 500,000 a,b 500,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.20 12/7/13 5,000,000 a 5,000,000 Upper Dauphin Industrial Development Authority, Revenue (Pennsylvania Independent Colleges and University Research Center Project) (LOC; M&T Trust) 0.18 12/7/13 600,000 a 600,000 Rhode Island1.7% Rhode Island Housing and Mortgage Finance Corporation, MFMR (Smith Building Development) (LOC; FHLB) 0.40 12/7/13 1,585,000 a 1,585,000 South Carolina.5% South Carolina State Housing Finance and Development Authority, Multifamily Rental Housing and Improvement Revenue (Bayside Apartments Project) (LOC; Wells Fargo Bank) 0.10 12/7/13 500,000 a 500,000 Texas10.5% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.11 12/7/13 2,000,000 a 2,000,000 Deutsche Bank Spears/Lifers Trust (Series DBE-482) (Red River Education Financing Corporation, Higher Education Revenue (Texas Christian University Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.15 12/7/13 4,000,000 a,c,d 4,000,000 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) (Citigroup ROCS, Series RR II R-11821) (Liquidity Facility; Citibank NA) 0.11 12/7/13 1,000,000 a,c,d 1,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Company) 0.45 12/19/13 2,900,000 2,900,000 Utah2.5% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.05 12/2/13 2,000,000 a 2,000,000 Ogden City Redevelopment Agency, Tax Increment Revenue (LOC; Wells Fargo Bank) 0.16 12/7/13 320,000 a,b 320,000 Virginia3.8% Emporia Industrial Development Authority, IDR (Toll VA III, L.P. Project) (LOC; Bank of America) 0.20 12/7/13 2,420,000 a,b 2,420,000 Hanover County Industrial Development Authority, IDR (Virginia Iron and Metal Company Inc., Project) (LOC; Branch Banking and Trust Company) 0.13 12/7/13 1,200,000 a,b 1,200,000 Washington5.8% Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.20 12/7/13 2,075,000 a,b 2,075,000 Squaxin Island Tribe, Tribal Infrastructure Revenue (LOC; Bank of America) 0.23 12/7/13 1,140,000 a 1,140,000 Washington Economic Development Finance Authority, EDR (Skagit Valley Publishing Project) (LOC; U.S. Bank NA) 0.20 12/7/13 895,000 a,b 895,000 Washington Housing Finance Commission, Nonprofit Housing Revenue (Nikkei Manor Project) (LOC; Bank of America) 0.33 12/7/13 675,000 a 675,000 Washington Housing Finance Commission, Nonprofit Revenue (District Council Number Five Apprenticeship and Training Trust Fund Project) (LOC; Wells Fargo Bank) 0.15 12/7/13 470,000 a 470,000 Washington Housing Finance Commission, Nonprofit Revenue (The Evergreen School Project) (LOC; Wells Fargo Bank) 0.15 12/7/13 200,000 a 200,000 Wisconsin9.1% River Falls, IDR (M&O Properties, LLC Project) (LOC; U.S. Bank NA) 0.20 12/7/13 735,000 a,b 735,000 Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wells Fargo Bank) 0.25 12/7/13 2,010,000 a,b 2,010,000 Wisconsin Health and Educational Facilities Authority, Revenue (16th Street Community Health Center, Inc.) (LOC; JPMorgan Chase Bank) 0.08 12/7/13 1,000,000 a 1,000,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.11 12/7/13 2,805,000 a 2,805,000 Wisconsin Health and Educational Facilities Authority, Revenue (Shady Lane, Inc. Project) (LOC; U.S. Bank NA) 0.11 12/7/13 1,000,000 a 1,000,000 Wisconsin School Districts, Cash Flow Administration Program Participation Notes 1.00 10/10/14 1,000,000 1,005,979 Total Investments (cost $96,371,509) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at November 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At November 30, 2013, the fund had $41,185,000 or 43.7% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from industrial revenue. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, these securities amounted to $5,990,000 or 6.4% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 96,371,509 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Municipal Bond Fund November 30, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.4% Rate (%) Date Amount ($) Value ($) Alabama2.8% Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 5,000,000 a 2,705,050 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 1,500,000 1,493,445 Alaska2.4% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/32 1,000,000 757,720 Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 4,150,000 2,826,814 Arizona5.5% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 3,473,520 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,262,508 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,000,000 2,519,040 California8.1% California, GO (Various Purpose) 6.50 4/1/33 2,000,000 2,377,620 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/31 1,000,000 1,115,770 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,038,830 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 1,075,000 1,152,110 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 1,000,000 1,112,140 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 1,500,000 1,640,385 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) 6.63 8/1/39 2,000,000 2,190,620 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 2,200,000 1,604,218 Connecticut1.9% Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 1,500,000 1,675,950 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 1,235,000 1,236,025 Florida4.3% Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 1,000,000 b 1,064,560 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 1,500,000 1,658,145 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 c 1,199,880 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,562,050 Georgia1.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/27 1,500,000 1,732,335 Hawaii1.0% Kuakini Health System, Special Purpose Revenue 6.38 7/1/32 1,500,000 1,500,120 Illinois7.3% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 1,240,000 1,284,218 Chicago, GO 5.00 1/1/24 1,000,000 1,017,930 Harvey, GO 5.63 12/1/32 4,000,000 3,010,360 Illinois, GO 5.50 7/1/38 1,000,000 1,001,420 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 1,000,000 1,040,220 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 1,500,000 1,549,890 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,000,000 1,090,660 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.50 4/1/31 1,000,000 1,061,850 Iowa1.9% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 2,250,000 2,026,733 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 1,000,000 834,550 Kansas.8% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 460,000 483,138 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 12/1/35 680,000 727,967 Louisiana4.7% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 4,867,000 c 1,921,978 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 1,500,000 1,594,830 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 5.75 7/1/39 4,000,000 b 3,524,320 Maine1.1% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,500,000 1,651,755 Maryland2.1% Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 3,000,000 3,127,380 Massachusetts2.8% JPMorgan Chase Putters/Drivers Trust (Series 4328) (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) 5.00 5/15/21 4,000,000 b,d 4,203,000 Michigan10.5% Charyl Stockwell Academy, COP 5.90 10/1/35 2,080,000 1,815,195 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,500,000 1,599,030 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 1,000,000 912,470 Detroit, Water Supply System Senior Lien Revenue 5.25 7/1/41 1,000,000 915,730 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 2,033,140 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 1,500,000 1,601,430 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.00 10/15/19 1,300,000 1,457,612 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,285,000 3,033,665 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 2,000,000 2,397,820 Minnesota1.2% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 5.75 11/15/21 1,750,000 1,826,983 New Jersey5.5% Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 2,000,000 1,727,520 New Jersey Economic Development Authority, IDR (Newark Airport Marriott Hotel Project) 7.00 10/1/14 10,000 10,087 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.13 9/15/23 1,000,000 962,290 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 1,000,000 854,200 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 e 160,560 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 6,360,000 4,576,783 New Mexico1.7% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.25 6/1/40 2,200,000 2,301,442 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 315,000 335,403 New York4.2% New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,000,000 1,092,280 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 4,000,000 3,951,040 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 1,500,000 1,329,525 North Carolina.7% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 1,025,500 Ohio1.0% Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 6.00 12/1/42 1,500,000 1,440,375 Oregon.7% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,000,000 1,081,910 Pennsylvania4.1% Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,020,000 1,033,331 JPMorgan Chase Putters/Drivers Trust (Series 3916) (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 2,000,000 b,d 2,035,520 Montgomery County Higher Education and Health Authority, First Mortgage Improvement Revenue (American Health Foundation/Montgomery, Inc. Project) 6.88 4/1/36 2,000,000 2,061,920 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 995,750 Texas10.0% Austin Convention Enterprises, Inc., Convention Center Hotel First Tier Revenue (Insured; XLCA) 5.25 1/1/18 1,000,000 1,034,180 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 1,000,000 1,050,000 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 1,000,000 986,400 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.13 7/15/17 800,000 799,240 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.50 7/15/30 1,500,000 1,503,600 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,389,500 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 1,175,000 1,255,781 North Texas Tollway Authority, Second Tier System Revenue 6.13 1/1/31 3,700,000 3,935,394 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 2,250,000 2,112,390 Vermont.6% Burlington, Airport Revenue 3.50 7/1/18 925,000 920,153 Virginia1.7% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 2,335,000 2,602,474 Washington3.3% Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.50 6/1/27 1,355,000 1,183,579 Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.60 6/1/37 1,500,000 1,255,005 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.60 9/1/25 1,675,000 1,521,469 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.75 9/1/30 1,250,000 1,087,112 U.S. Related6.4% Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,765,000 1,749,274 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.00 7/1/33 3,105,000 2,171,979 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/37 1,000,000 794,250 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/24 1,000,000 734,560 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/42 1,500,000 1,018,080 Puerto Rico Public Buildings Authority, Government Facilities Revenue 6.25 7/1/22 2,000,000 1,631,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 1,614,600 Total Long-Term Municipal Investments (cost $156,091,648) Short-Term Municipal Coupon Maturity Principal Investments1.7% Rate (%) Date Amount ($) Value ($) Massachusetts1.0% Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) 0.04 12/2/13 1,500,000 f 1,500,000 Michigan.7% University of Michigan Regents, General Revenue 0.02 12/2/13 1,000,000 f 1,000,000 Total Short-Term Municipal Investments (cost $2,500,000) Total Investments (cost $158,591,648) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, these securities were valued at $10,827,400 or 7.2% of net assets. c Non-income producingsecurity in default. d Collateral for floating rate borrowings. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Variable rate demand note - rate shown is the interest rate in effect at November 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2013, net unrealized depreciation on investments was $6,122,063 of which $7,280,382 related to appreciated investment securities and $13,402,445 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 151,269,705 1,199,880 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 23, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 23, 2014 By: /s/ James Windels James Windels Treasurer Date: January 23, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
